 




EXHIBIT 10.32




FIRST AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT (the “2017 Amendment”) to the EXECUTIVE EMPLOYMENT
AGREEMENT dated June 1, 2014 (this “Agreement”) is made and entered this first
day of April 2017 (the “Effective Date”) between Bright Mountain Media, Inc., a
Florida corporation whose principal place of business is 6400 Congress Avenue,
Suite 2050, Boca Raton, FL  33431 (the “Corporation”) and W. Kip Speyer, an
individual whose address is ______________ (the “Executive”).

RECITALS

WHEREAS, the Corporation and the Executive are parties to that certain Executive
Employment Agreement dated June 1, 2014, pursuant to which the Executive serves
as the Corporation's Chairman, President and Chief Executive Officer.

WHEREAS, the term of the Agreement expires on May 31, 2017.

WHEREAS, prior to the expiration of such term, the Corporation and the Executive
desire enter into this 2017 Amendment upon the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual agreements herein made, the
Corporation and the Executive do hereby agree as follows:

1.

Recitals.  The above recitals are true, correct, and are herein incorporated by
reference.

2.

Ratify.  Except as provided herein, all terms of the Agreement are hereby
ratified and affirmed.

3.

Item 4 of the Agreement “Term” is hereby amended as follows:

Term.  The Term of employment hereunder will commence on the Effective Date and
end on the third (3rd) anniversary of the Effective Date and may be extended for
additional one (1) year periods (each a “Renewal Term”) by written notice given
by the Corporation to the Executive at least one hundred eighty (180) days
before the expiration of the Term or the Renewal Term, as the case may be,
unless this Agreement shall have been terminated pursuant to Section 6 of this
Agreement.

4.

Item 5 of the Agreement “Compensation and Benefits” is hereby amended as
follows:

Compensation and Benefits.

(a)

Salary.  The Executive shall be paid a base salary (“Base Salary”), payable in
accordance with the Corporation's policies from time to time for senior
executives, at an annual rate of One Hundred Sixty-five Thousand Dollars
($165,000).

(b)

Annual Performance Bonus.  The Executive shall be eligible to receive an annual
performance bonus pursuant to Exhibit A to this Agreement (the “Performance
Bonus”) payable in cash within five (5) days after the filing by the
Corporation's with the Securities and





--------------------------------------------------------------------------------

 




Exchange Commission of its Annual Report on Form 10-K containing the Audited
Financial Statements (as that term is defined in Exhibit A) for the year in
which the Performance Bonus was earned, if any.

IN WITNESS WHEREOF, the parties have executed this 2017 Amendment as of the date
set forth in the first paragraph of this Agreement.

 

THE CORPORATION:

 

 

 

 

BRIGHT MOUNTAIN MEDIA, INC.

 

 

 

 

By:

/s/ Dennis W. Healey

 

 

Dennis W. Healey, Chief Financial Officer

 

 

 

 

THE EXECUTIVE

 

 

 

 

/s/ W. Kip Speyer

 

W. Kip Speyer











2




--------------------------------------------------------------------------------

 




Exhibit A




Performance Bonus







During the Term of the Agreement, the Executive shall be entitled to earn an
annual Performance Bonus for each year and in such amounts set forth below,
commencing with the year ending December 31, 2017, based upon the Corporation
reporting Revenues and EBITDA as follows:




Revenue

Minimum EBITDA

Amount of Bonus

 

 

 

Less than $3,000,000

-

None

 

 

 

$3,000,000 to $3,500,000

-

25% of Base Salary

 

 

 

$3,500,001 to $4,000,000

$100,000

40% of Base Salary

 

 

 

$4,000,001 to $4,500,000

$150,000

65% of Base Salary

 

 

 

$4,500,001 or greater

$175,000

80% of Base Salary




When used herein:




"Revenue" shall mean the total amount of revenues from all sources reported by
the Corporation and its consolidated subsidiaries for the year then ended based
upon the audited consolidated financial statements (the "Audited Financial
Statements") appearing in the Corporation's Annual Report on Form 10-K as filed
with the Securities and Exchange Commission; and




"EBITDA" shall mean earnings before income taxes, depreciation and amortization
based upon the Audited Financial Statements.






